DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Arai et al. (US 20120050472 A1).
Regarding claim 1, Yasui teaches a 2D/3D video conversion apparatus (figs. 2 and 7) comprising: 
a 2D/3D interface component (28 of fig. 2, the output module 28 comprising the 2D/3D interface component,  28a and 39 and 41 of fig. 7, the combined 39 and 41 are treated as the 2D/3D interface component) disposed between a video processor (26 of fig. 2) of a computing device (11 of fig. 2) and a 2D display device (15 of fig. 2) to intercept an incoming 3D video stream (38 of fig. 7, [0060-0061] If receiving a 3D video signal, the 3D/2D converting module 39 converts the received 3D video signal into an ordinary 2D video signal and outputs the latter to the frame rate converting module 41), 
the 2D/3D interface component (the combined 39 and 41 of fig. 7) configured to re-format the incoming 3D video stream into a frame sequential format video signal ([0060] If receiving a 3D video signal, the 3D/2D converting module 39 converts the received 3D video signal into an ordinary 2D video signal and outputs the latter to the frame rate converting module 41. The converted frame rate of the ordinary 2D video signal is treated as the frame sequential format video signal that is displayed on the video display device, 15 of figs. 2 and 7, figs. 8A and 8D, [0064]) compatible with standard 2D display devices (15 of fig. 7, the ordinary 2D video is displayed on any suitable and conventional 2D display devices, the paragraphs [0037, 0043, and 0058] show the display 15 is the 2D display), and 
also generate a sync signal output (SC of fig. 7, [0028] sync signal (shutter control signal SC) for operation of the 3D glasses 12, [0040] a shutter control signal SC which indicates right-eye video display periods and left-eye video display periods and outputs it to the 3D glasses 12 via an output terminal),
the frame sequential format video signal thereafter directed as an input to the 2D display device (15 of figs. 2 and 7, the converted frame rate of the ordinary 2D video signal is the input of the display); and 
a 3D viewing device (12 of fig. 7) configured to receive as an input the sync signal generated by the 2D/3D interface ([0066] a shutter control signal SC indicating right-eye video display periods and left-eye video display periods and outputs the generated shutter control signal SC to the 3D glasses 12 via an output terminal 47), 
wherein a user looking through the 3D viewing device perceives a projection of 3D images on a 2D display device receiving the frame sequential video format created by the 2D/3D interface ([0024, 0040] The user can thus recognize 3D video, [0067] the 3D glasses 12 are controlled by the shutter control signal SC supplied from the video output processing module 45 so that the left-eye shutter is closed when the right-eye video is displayed and the right-eye shutter is closed when the left-eye video is displayed. The user can thus recognize 3D video).
It is noted that Yasui is silent about the interface component generates a timing signal synchronized with the transmission of each separate frame of the frame sequential output and an input the timing signal to the 3D viewing device.
Arai teaches the interface component (1 and 6 of fig. 1) generates a timing signal synchronized with the transmission of each separate frame of the frame sequential output ([0022] The shutter glasses control module 6 sends sync signals synchronized with alternate output timings of left- and right-eye images to a shutter drive control module 61 for shutter glasses) and an input the timing signal to the 3D viewing device ([0022, 0045, and 0053]). 
Arai suggests that the interface component further comprises the 3D image processing module (4 of fig. 1) to convert the input 3D images into 2D images, and outputs the 2D images to the display unit (5 of fig. 1, [0035]) and the user who wears the shutter glasses (61 of fig. 1) can view left-eye images at the left-eye image display timings and right-eye images at the right-eye image display timings, that is, he or she can view 3D images ([0022]).
Taking the teachings of Yasui and Arai together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the timing signal synchronized (1 and 6 of fig. 1) of Arai into the sync signal of Yasui to provide the display device having a 3D image display structure to improve perception of a 3D effect felt by a user for an object within a 3D image, and a control method thereof. 
Regarding claim 2, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1, wherein the apparatus further comprises a 3D controller device (42 and 45 of fig. 7) associated with the user (12 of fig. 7, user wears the glasses) for selecting and manipulating 3D objects appearing on the 2D display ([0019] 3D glasses 12 for allowing a user to recognize 3D video when seeing video displayed on the digital TV broadcast receiver 11, [0024, 0040, and 0067]).
Regarding claim 3, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1 wherein the incoming 3D video stream takes the form of a "side-by-side" (SBS) video format, with left-eye and right-eye half-frames forming each received frame in the incoming video stream (39 and 40 of fig. 7, left and right images are processed side by side).
Regarding claim 6, Yasui further teaches the 2D/3D video conversion apparatus as defined by claim 1 wherein the 3D viewing element comprises 3D shutter glasses (12 of fig. 7, Yasui; see also 61 of fig. 1, Arai), controlled by the timing signal to provide viewing through a left lens and a right lens (6 and 61 of fig. 1 of Arai for the timing signal is provided to the shutter glasses and the shutter glasses have right lens and left lens as disclosed by Yasui, 12 of fig. 7 of Yasui).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui (US 20120027375 A1) in view of Arai et al. (US 20120050472 A1) as applied to claim 1 and further in view of Gefen et al. (US 20120019636 A1).
Regarding claim 4, Yasui modified Arai teaches the 2D/3D video conversion apparatus as defined by claim 1. 
However, Yasui modified by Arai does not disclose wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output.
Gefen teaches wherein the 2D/3D interface is further configured to include a frame marker on each re-formatted frame sequential video frame provided as an output ([0018-0020] markers are embedded into the left and right images).
 Taking the teachings of Yasui, Arai, and Gefen together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the markers of Gefen into the combined apparatus of Yasui and Arai to properly display stereoscopic 3D images without having native stereoscopic 3D screen support, thereby increasing the lifecycle of a screen and saving consumers from the cost of a full upgrade. This is not limited to non-stereoscopic 3D capable screens and may be applied to any screen.
Regarding claim 5, Yasui modified Arai and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 4, Gefen further teaches wherein the frame marker comprises a first marker to be included on each left-eye frame and a second marker to be included on each right-eye frame (22 of fig. 1 and S4 of fig. 2, [0018]).
Regarding 7, Yasui modified Arai and Gefen teaches the 2D/3D video conversion apparatus as defined by claim 5, Gefen further teaches wherein the 3D viewing element comprises 3D shutter glasses (60 of fig. 1), controlled by the displayed frame markers to provide viewing through a left lens and a right lens (23 and 60 of fig. 1, S11-S12 of fig. 2, [0020-0021]).

Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.

The applicant argues that Yasui does not disclose or suggest any conversion between an incoming 3D video stream and a "frame sequential format", which is a significant aspect of the present invention. 
The examiner strongly disagrees with the applicant. It is submitted that Yasui discloses a conversion is formed by a 3D/2D converting module and frame rate converting module (39 and 41 of fig. 7) between an incoming 3D video stream (38 of fig. 7, [0060] receiving a 3D video signal) and a frame sequential format (figs. 8A and AD, [0064]), the converted frame rate of the ordinary 2D video signal is treated as the frame sequential format. 

It is asserted that Yasui is directed to recognizing when a battery-powered 3D viewing device (such as stereoscopic glasses) is running out of power, and switches the 3D video screen to operate in 2D mode. Therefore, it may be presumed that the Yasui display is truly a 3D-enabled display, and only needs to switch over to 2D for short periods of time as the battery-powered device is recharged. 
The disclosure above clearly suggests that the display device (15 of fig. 7) is a 2D display device. 

The applicant pointed out that paragraph [0060], cited by the Examiner as teaching a re-formatting of 3D video to a "frame sequential" format, more accurately describes the use of 3D/2D converting module to "convert[s] the received 3D video signal into an ordinary 2D video signal". In order to properly present an "ordinary 2D video signal" on a high-end video display (as in the case in Yasui), a frame rate converting module 41 is included in Yasui and is used to essentially double the frame rate and introduce slight parallax, "tricking" the high-end video display into thinking it is still receiving a 3D video input. 
The examiner strongly disagrees with the applicant. It is submitted that the paragraph [0060] of Yasui suggests the creation of a frame sequential formation by converting a frame rate of the ordinary 2D video signal (39 and 41 of fig. 7) to be displayed on the 2D display device with a sync signal when a user using glasses (12 of fig. 7) to observe a 3D view ([0066-0067]).

It is asserted that Applicant's invention is directed to an opposite scenario; that is, where a user only has access to a conventional 2D display but wants to receive and enjoy 3D view. The inventive "interface component" provides a particular type of "frame sequential" output (as shown in Applicant's FIG. 3 and explained in the associated text) that can be received by a conventional 2D display, with a related synchronizing signal used to control the operation of the associated "3D viewing device" so that as the user is viewing the frame sequential formatted video, he/she "perceives a projection of 3D images on a 2D display device". 
5 	The examiner strongly disagrees with the applicant. It is submitted that Yasui teaches the system (fig. 7) comprises the 2D display device (15 of fig. 7) for displaying a 2D or 3D video signal based on the user preference, the 2D/3D converting module and frame rate converting module (39 and 41 of fig. 7) are formed as a 2D/3D interface component that generates a particular type of frame sequential output (figs. 8A and 8D, [0064])  with a sync signal ([0028] sync signal (shutter control signal), [0066-067]) used to control the operation of the shutter glasses (12 of fig. 7, [0023-0024, 0066-0067]) for perceiving a 3D images on the 2D display device ([0067]).
Arai teaches the system (fig. 1) comprises the 2D display device (5 of fig. 1) for displaying a 2D or 3D video signal based on the user preference ([0018 and 0019]), the 3D/2D display control module and frame rate conversion module (45 and 45 of fig. 1) are formed as a 2D/3D interface component that generates a particular type of frame sequential output (L1’, R1’, L2’, and R2’of fig. 1) with a sync signal ([0022]  sync signals) used to control the operation of the shutter glasses ([0022]) for perceiving a 3D images on the 2D display device (5 of fig. 1).
Appl. No. 17/285,363 
Amendment dated April 26, 2022 In response to Office Action dated Jan. 26, 2022	The applicant argues that Yasui does not disclose or suggest the creation of a "frame sequential format" video; only an ordinary 2D video. It is asserted that "frame sequential format" cannot be equated to "ordinary 2D video". Further, Yasui does not disclose or suggest the creation of a video signal to be used in combination with a conventional "2D display device". Yasui is only concerned with properly displaying a video signal on a high-end 3D display device. 
The examiner strongly disagrees with the applicant. It is submitted that Yasui discloses the 2D/3D interface component (the combined 39 and 41) to generate a frame sequential format video (figs. 8A and 8D) to be displayed on the 2D display device (15 of fig. 7, the display 15 is the 2D display device, [0037, 0043, and 0058]). The converted frame rate of the ordinary 2D video signal (39 and 41 of fig. 7) is treated as a frame sequential format video. Yasui discloses the creation of a video signal to be used in combination with a conventional the 2D display device (15 of fig. 7, figs. 8A and 8D, [0064]) and Yasui suggests displaying a 2D video signal format (the output from 41 of fig. 7) with a sync signal ([0023-0024, 0066-0067]) on the 2D display device (15 of fig. 7) to perceive a 3D video view.

Additionally, inasmuch as Yasui does not need to "time" the displayed 2D video, there is no need to include the synchronization that may be taught by the cited Arai reference. Said another way, there is no motivation to combine the teaching of Arai with Yasui, since Yasui is more concerned with properly displaying 2D video on a 3D video display. 
The examiner strongly disagrees with that applicant. It is submitted that Yasui teaches the 2D display device (15 of fig. 7) for displaying the 2D video signal based on a time (frame per second) and the 3D video signal based on the sync signal ([0023-0024, 0028, 0066-0067]). 
Arai teaches the sync signals synchronized with alternate output timings of left- and right-eye images to a shutter drive control module 61 for shutter glasses ([0022]) and the user who wears the shutter glasses can view left-eye images at the left-eye image display timings and right-eye images at the right-eye image display timings, that is, he or she can view 3D images. There is motivation to combine the teaching of Arai with Yasui, since Yasui and Arai teaches the 2D display for displaying 2D video or the 3D video on the 2D video display based a user preference. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340. The examiner can normally be reached Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425